United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               May 14, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 01-30929
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TARIK MCMASTERS,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                          USDC No. 00-CV-52-L
                       USDC No. 98-CR-127-ALL-L
                         --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tarik McMasters, federal prisoner # 26040-034, was granted a

certificate of appealability (“COA”) by the district court as to

whether the Supreme Court’s ruling in Apprendi v. New Jersey, 530

U.S. 466 (2000), is retroactively applicable on collateral

review.   This court has since answered that question in the

negative.   See United States v. Brown, 305 F.3d 304, 310 (5th




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30929
                                  -2-

Cir. 2002), cert. denied, 2003 U.S. LEXIS 3377 (U.S. Apr. 28,

2003) (No. 02-9606).

     On appeal, McMasters also maintains that although Apprendi

was decided after his conviction became final, Jones v. United

States, 526 U.S. 227 (1999), which foreshadowed the rule of

Apprendi, was decided before his conviction became final,

negating the need for retroactive application.    He also requests

expansion of his COA to include whether his counsel was

ineffective for failing to perfect his direct appeal.

     McMasters’ Jones argument is not cognizable because a COA

was granted only on the Apprendi question, not on Jones, and

McMasters does not ask this court to grant a COA on the

applicability of Jones.     See United States v. Kimler, 150 F.3d

429, 431 (5th Cir. 1998).

     McMasters’ request for expansion of his COA may be granted

only if he makes a substantial showing of the denial of a

constitutional right.    See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 483 (2000).     While McMasters claims that

his counsel was ineffective for failing to file a notice of

appeal on his behalf, McMasters does not allege that he asked his

counsel to appeal or that his counsel failed to consult with him

regarding an appeal.    Accordingly, he has failed to make a

substantial showing that his counsel rendered ineffective

assistance by failing to file a notice of appeal on his behalf.

See Roe v. Flores-Ortega, 528 U.S. 470, 477-80 (2000).
                     No. 01-30929
                          -3-

MOTION FOR EXPANSION OF COA DENIED; AFFIRMED.